ON THE MERITS
January 23, 1940.            98 P.2d 1069.
 OPINION
1. This appeal is taken upon the judgment roll, and any errors complained of, which may be considered by this court, are such errors as appear upon the face of the judgment roll alone. Section 38 of chapter 32, 1937 session laws, p. 53; Greinstein v. Greinstein, 44 Nev. 174, 191 P. 1082. The judgment roll, which constitutes the record on appeal in the instant case, consists of the complaint and exhibits attached, demurrer to the complaint, order overruling defendant's demurrer, second amended answer of defendant with exhibits attached, plaintiff's reply, special verdict of the jury, judgment, notice of appeal and undertaking on appeal. *Page 502
The said record on appeal discloses: that the respondent, plaintiff below, commenced an action in the district court of the Eighth judicial district of the State of Nevada, in and for the county of Clark, for the cancellation of a certain mining lease and agreement, a copy of which was attached to and made a part of the plaintiff's complaint; for the appointment of a receiver to take possession of the mining premises involved in the said lease and agreement, and that an accounting of the royalties, provided for in said lease and agreement, be ordered, and that possession of the premises be restored to respondent. The case was tried by a jury, and the jury returned a special verdict. And, based upon said verdict, the court entered its judgment decreeing a cancellation of said lease and agreement, and restoring respondent to the possession of the mining premises involved, and further enjoining and restraining appellant, his attorneys, agents and employees from further interference with said premises. Appellant, in his opening brief, relies upon four "Exceptions and Points of Error" for a reversal of the judgment of the lower court, which are as follows:
"First: That the respondent's complaint does not state or allege facts sufficient to constitute a cause of action for forfeiture against appellant;
"Second: That the respondent's complaint, with respect to the breaches of covenant upon which the judgment of the Court was predicated, does not state or allege facts sufficient to constitute a cause of action for forfeiture against appellant;
"Third: The special verdict of the jury and the findings of fact by the Court adopting said special verdict of the jury as its sole findings of fact do not support the judgment and decree; and
"Fourth: The Court erred in overruling appellant's demurrer to the respondent's complaint."
2. I am of the opinion that the foregoing four "Exceptions and Points of Error" present but one question to be determined by this court, namely; "Does the *Page 503 
complaint of respondent state or allege facts sufficient to constitute a cause of action for forfeiture against appellant?" for the reason that this court has recently held "That a point made for the first time in this court will be deemed waived, unless it goes to the jurisdiction of the court," Parks v. Garrison, 57 Nev. 480, 67 P.2d 314; or to the point that the complaint does not state facts sufficient to constitute a cause of action, Deiss v. Southern Pacific Co. et al., 56 Nev. 151,47 P.2d 928, 53 P.2d 332. Furthermore, the statutes of this state, after providing the manner of taking objections to the sufficiency of a complaint, provide by section 8601 N.C.L. 1929 as follows: "If no such objection is taken, either by demurrer or answer, the defendant shall be deemed to have waived the same, excepting only the objection to the jurisdiction of the court, and the objection that the complaint does not state facts sufficient to constitute a cause of action."
3. No bill of exceptions was ever made up, prepared and filed, in the instant action, as required by the "New Trial and Appeals" act, being chapter 32 of the 1937 session laws, page 53. No jurisdictional question being raised, it therefore follows that the only question presented by this appeal for the determination of this court is: "Does the complaint of respondent state facts sufficient to constitute a cause of action for forfeiture of said lease and agreement?"
It will also be noted from the record on appeal that the lower court based its judgment of forfeiture upon findings No. 1 and No. 16 of the jury's special verdict. Finding No. 1 was, in effect, that appellant never installed ample power and pumps to unwater the underground workings of the leased mining premises prior to February 5, 1938. Finding No. 16 was, in effect, that appellant failed to furnish respondent blueprints or maps of the development work in the said mining premises at least once every three (3) months, and that he failed to correct such deficiency within sixty (60) days after notice thereof by respondent. The "Lease and *Page 504 
Agreement," which is the subject of this action, is embraced in the record as exhibit "A," and is attached to and made a part of respondent's complaint. The said lease and agreement, among other things, provides: "Lessee (appellant) agrees to install ample power and pumps to unwater the underground workings of said premises within sixty (60) days after taking possession of said premises and will diligently proceed with the unwatering of said underground workings; * * * Lessee (appellant) shall furnish lessor (respondent) blue prints or maps at least once every three (3) months for retention of lessor, (respondent) of all development work done in said premises; * * * Any failure on the part of lessee (appellant) to perform any of the covenants of this lease shall be construed as forfeiture of this lease. Notice of forfeiture shall be mailed to lessee (appellant) by lessor (respondent) in writing, by registered letter, to the address furnished lessor (respondent) by lessee (appellant) or by personal service of said lessee (appellant) of said notice of forfeiture. The lessee shall have sixty (60) days from date of posting said registered letter or from date of said personal service of forfeiture to remedy said cause or causes of forfeiture, and failing to do so this lease shall be terminated."
It will also be noted from the record in this case, that appellant filed his general demurrer to respondent's complaint, alleging that. "Said complaint does not allege facts sufficient to constitute a cause of action," and that at the time the said demurrer was called for argument, counsel for appellant, in open court, consented that the demurrer be overruled. This, in my opinion, is equivalent to never having filed a demurrer at all. From an examination of respondent's complaint, it is alleged, generally, that appellant, since the occupation of the mining premises, has violated certain and numerous of the covenants contained in said lease and agreement on his part to be kept and performed, and among a number *Page 505 
of the special allegations are contained the following:
"(c) Defendant (appellant) did not, as provided in said lease and agreement, or ever, or at all, install ample or any power and/or ample or any pumps to unwater the underground workings of the said premises within sixty (60) days after taking possession of said premises:
"(d) Defendant did not, as provided in said lease and agreement, or ever, or at all, proceed with the unwatering of said underground workings within sixty (60) days of taking possession thereof; * * *
"(w) Defendant did not, as provided in said lease and agreement, or ever, or at all, furnish the plaintiff (respondent) blue prints or maps at least once every three (3) months, of the development work done in said premises."
Then in paragraph VI of respondent's complaint is found the following allegation: "That on the 5th day of December, 1937, in the City of Long Beach, State of California, plaintiff (respondent) caused to be served upon the defendant (appellant) a notice of forfeiture, a copy of which is hereunto annexed, marked Exhibit `B'."
The following paragraph, namely paragraph VII, of respondent's complaint, reads as follows: "That although more than sixty (60) days has expired since the service of the notice of forfeiture as herein set forth, the said causes of forfeiture, or any of them, have not been remedied."
Appellant, by his brief, contends that the provisions of the lease and agreement, upon which the allegations of the complaint are based, are, "ambiguous and uncertain," and therefore cannot form a basis for the special verdict of the jury or the judgment of the court. Appellant in his brief cites three cases to support his contention, namely, More v. Elmore County Irrigation Co.,3 Idaho, 729, 35 P. 171; Durkee v. Cota et ux., 74 Cal. 313,16 P. 5; and Silvers v. Grossman, 183 Cal. 696, 192 P. 534. Upon an examination of the above-cited authorities it will be noted that demurrers, in each case, were *Page 506 
timely filed and presented to the court, and the trial court ruled adversely to appellant, and the question was therefore properly presented to the appellate court.
Appellant, after the overruling of said demurrer, and within the time allowed, filed his answer wherein he admitted the execution of the lease and agreement, a copy of which was attached to the complaint of respondent, but denied generally and specifically that he violated any of the covenants or agreements contained in the said lease and agreement, as alleged in respondent's said complaint; and, by way of further separate and affirmative defense, among other things, alleged as follows: "That defendant, as provided in said lease and agreement, did install and cause to be installed ample power and pumps to unwater the underground workings of said premises, within sixty (60) days after taking possession of said premises. The defendant, as provided in said lease and agreement, did proceed with the unwatering of said underground workings of said premises, within sixty (60) days of taking possession thereof."
So, it would appear that issue was squarely joined and particularly upon the two questions or issues, which the jury, by their special verdict, found in favor of the respondent, and upon which the judgment of the lower court was based in declaring a forfeiture of said lease and agreement.
Counsel for respondent contend that the rule of this court is: That a point made for the first time in this court will be deemed waived unless it goes to the jurisdiction of the court; and cites the cases of Parks v. Garrison, 57 Nev. 480, 67 P.2d 314, and Paterson v. Condos, 55 Nev. 260, 30 P.2d 283 (both being decisions of this court). However, we are of the opinion that the rule contended for by respondent should be extended to include the objection, "or that the complaint does not state facts sufficient to constitute a cause of action," for the reason that this court has not only held, by recent decisions, that the objection that the complaint *Page 507 
does not state facts sufficient to constitute a cause of action may be raised for the first time on appeal (Deiss v. Southern Pacific Co. et al., 56 Nev. 151, 47 P.2d 928, 53 P.2d 332; Neilsen v. Rebard, 43 Nev. 274, 183 P. 984; Nichols v. Western Union Tel. Co., 44 Nev. 148, 191 P. 573), but the statutes of this state, after providing what objections may be made to the complaint, by demurrer or answer, section 8601 N.C.L. 1929 provides as follows: "If no objection is taken, either by demurrer or answer, the defendant shall be deemed to have waived the same, excepting only the objection to the jurisdiction of the court, and the objection that the complaint does not state facts sufficient to constitute a cause of action."
4. So, it becomes the duty of this court to determine whether or not the complaint states a cause of action, even though the question be raised for the first time on appeal. However, in determining said question, we must also keep in mind the established rule of this court, that when a complaint is attacked for the first time in this court, that this court does not look with favor thereon, and it necessarily follows that this court is bound, under such circumstances, to place a liberal construction upon the complaint. Parks v. Garrison, and Deiss v. Southern Pacific Co., supra.
5. Our statutes, in prescribing what the complaint shall contain, by section 8594 N.C.L. 1929, among other things, provides: "A statement of the facts constituting the cause of action, in ordinary and concise language." We have heretofore, in this opinion, quoted the covenants contained in the lease and agreement to be kept and performed by appellant, and which the jury, by their special verdict, found that the appellant had breached. We have also quoted the allegations of respondent's complaint, alleging a breach of said covenants, upon which the special verdict of the jury and the judgment of the lower court were based, declaring the forfeiture of said lease and agreement in respondent's favor, which allegations, appellant contends, are *Page 508 
mere conclusions of law. I am of the opinion that there is no merit to this contention, for I am unable to understand just what other language could be employed to express more clearly a breach of the particular covenants which the jury found to have been breached, for respondent alleged: that the appellant did not, as provided in said lease and agreement, or ever, or at all, install ample or any power and/or ample or any pumps to unwater the underground workings of the said premises within sixty days after taking possession of the said premises. And as to the allegation of failure to furnish blueprints or maps, respondent alleges that appellant did not, as provided in said lease and agreement, or ever, or at all, furnish the respondent blueprints or maps at least once every three months, of the development work done in said premises. Then follow the allegations that respondent, at a certain time and place, caused a notice of forfeiture to be served upon appellant; and that appellant failed to remedy the cause or causes set forth in said notice.
6. I am unable to understand what further facts were necessary to inform appellant what was intended. Certainly appellant could not have been misled as to what was intended, for, by his answer, he not only expressly denies said allegations but, by his further and separate answer, he expressly alleges that he did perform the very acts complained of by respondent; and the jury, by their special verdict, found in favor of respondent. I am of the opinion that the complaint, as a whole, clearly states facts sufficient to constitute a cause of action for a forfeiture of the lease and agreement in question. We are not here concerned with the facts, as the evidence is not before us, and we must therefore assume that there was ample evidence to support the findings of the jury, upon which the jury found that two of the covenants, to be performed by appellant, had been breached; and, under the express terms of the lease and agreement, it is provided that any failure on *Page 509 
the part of appellant to perform any of the covenants shall be construed as a forfeiture of the lease.
Finding no error in the record, it is hereby ordered that the judgment appealed from be and the same is hereby affirmed.